Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 1 of 11

Carolyn Perkins, Esq. (13469)
Law Offices of Carolyn Perkins
P.O. Box 52704

Salt Lake City, Utah 84106
Telephone: (801) 405-9954

E-mail: cperkins@lZlaw.com

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891 -5 1 99

Facsimile: (305) 893-9505

Email: quller@fullerfuller.com

Attorneys for Plaintijj%

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF UTAH
STEVEN FISI-IER, Individually,
and ACCESS 4 ALL, INC., a Florida
Non-Proiit Corporation,
: COMPLAINT
Plaintiffs, : (Injunctive Relief Demanded)
vs.
Case No.:

5151 WILEY POST WAY, SALT
LAKE CITY, LLC, a Foreign Limited
Liability Company,

Defendant.

 

Plaintiffs, STEVEN FISHER, Individually, and ACCESS 4 ALL, INC., a Florida Non-
Proflt Corporation, on their behalf and on behalf of all the mobility impaired individuals

similarly situated (sometimes referred to as “Plaintiffs”) hereby sue the Defendant, 5151

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 2 of 11

WILEY POST WAY, SALT LAKE CITY, LLC, a Foreign Lirnited Liability Company
(sometimes referred to as “Defendant”), for Injunctive Relief, and attorneys’ fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 e_t M

(“ADA”).

l. PlaintiH`, STEVEN FISHER, is an individual who resides in Stansbury Park,
Utah, in the County of Tooele.

2. Plaintiff, ACCESS 4 ALL, INC., is a non-proHt corporation formed under the
laws of the State of Florida. ACCESS 4 ALL, INC. maintains its principal office in the County
of Los Angeles.

3. Defendant’s property, DoubleTree by Hilton Hotel Salt Lake City Airport, is
located at 5151 Wiley Po'st Way, Salt Lake City, Utah, 841 16 in the County of Salt Lake.

4. Venue is properly located in the District of Utah because venue lies in the judicial
district of the property situs. The Defendant’s property is located in and does business within
this judicial district.

5. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 e_t sg. See also 28 U.S.C. §2201 and
§2202.

6. Plajntiff, Steven Fisher has suffered and will continue to suffer direct and indirect
injury as a result of the Defendant’s discrimination until the Defendant is compelled to comply
with the requirements of the ADA.

7. Plaintiff Steven Fisher is a Utah resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Mr. Fisher has cancer in his spine, and four

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 3 of 11

metal rods in place to hold the cadaver bone in his back. He &equently needs to use a wheelchair
for mobility.

8. Plaintiff, ACCESS 4 ALL, INC. is a nonprofit Florida corporation. Members of
this organization include individuals with disabilities as defined by the ADA, and are
representative of a cross-section of the disabilities to be protected from discrimination by the
ADA. The purpose of this organization is to represent the interest of its members by assuring
places of public accommodation are accessible to and usable by the disabled and that its
members are not discriminated against because of their disabilities ACCESS 4 ALL, INC. and
its members have suffered and will continue to suffer direct and indirect injury as a result of the
Defendant’s discrimination until the Defendant is compelled to comply with the requirements
of the ADA.

9. Steven Fisher of Access 4 All, Inc., has visited the property on December 20
through December 21, 2018, which forms the basis of this lawsuit and plans to return to the
property once the barriers to access are corrected, and the facility become fully accessible.

10. Steven Fisher of Access 4 All, Inc., has encountered architectural barriers at the
subject property which have endangered his safety, as set forth in paragraph 14 herein.

ll. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is a property known as
DoubleTree by Hilton Hotel Salt Lake City Airport, and is located at 5151 Wiley Post Way, Salt
Lake City, Utah 84116.

12. Access 4 All, Inc. and one or more of its members, including Steven Fisher, have

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 4 of 11

a realistic, credible, existing and continuing threat of discrimination from the Defendant’s non-
compliance with the ADA with respect to the properties as described but not necessarily limited
to the allegations in paragraph 14 of this Complaint. Plaintiffs have reasonable grounds to
believe that user members will continue to be subjected to discrimination in violation of the
ADA by the Defendant. Plaintiffs desire to visit the subject property not only to avail themselves
of the goods and services available at the property but to assure themselves that the property is in
compliance with the ADA so that the individual Plaintiff, the disability group and others
similarly-situated will have full and equal enjoyment of the properties without fear of
discrimination

13. The Defendant has discriminated against the individual Plaintiff, and one or
members of the Plaintifforganization, by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations of the buildings,
as prohibited by 42 U.S.C. ' 12182 e_t M.

l4. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of DoubleTree by Hilton Hotel Salt Lake City
Airport has shown that violations exist. These violations that Steven Fisher has personally
observed or encountered, and which were verified by an ADA expert, include, but are not limited

to:

Parking

a) There is no accessible route to the street and sidewalk li'om the hotel which violates
ADAAG and 2010 ADAS requirements This condition prevented the Plaintiff, Fisher,
safe access to the subject property,

b)

c)

d)

h)

j)

k)

1)

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 5 of 11

The signs are below required height and violates the ADAAG and 2010 ADAS
requirements This condition made it difficult to identify accessible parking spaces

Access aisle lead to abrupt changes of level which violates the ADAAG and 2010 ADAS
requirements This condition almost caused Plaintiff to fall out of his wheelchair.

Slopes in spaces and aisles violate the ADAAG and 2010 ADAS requirements This
condition almost caused the Plaintiff to fall out of his wheelchair.

The pedestrian access routes are in disrepair with dangerous charges of level and slopes
which violates the ADAAG and 2010 ADAS requirements This condition created a
clear and present danger to the Plaintiff.

Entrance Access and Path of Travel

Doors are not located on compliant accessible routes which violate the ADAAG and
2010 ADAS requirements This condition made access difficult for Plaintiff.

Access to Goods and Services

The laundry room folding tables are above the maximum allowable heights and violate
the ADAAG and the 2010 ADA Standards requirements This condition makes the
folding tables out of reach to the Plaintiff.

The dryers obstruct maneuvering space to exit the laundry room which is in violation of
the ADAAG and the 2010 ADAS requirements This condition makes it difficult to exit
the laundry room without assistance.

The courtyard is inaccessible to those in wheelchairs with abrupt changes of levels and
cross slopes which is in violation of the ADAAG and the 2010 ADAS requirements
This condition prevented access to the Plaintiff.

The vending machine lacks approachable space which violates the ADAAG and the 2010
ADAS requirements This condition prevents access to the Plaintiff.

The fitness center does not provide a clear route to approach all elements which violates
the ADAAG and the 2010 ADAS requirements This condition prevented access to the
Plaintiff.

m) The fitness centers emergency phone is beyond reach and is in violation of the ADAAG

n)

O)

and the 2010 ADAS requirements This condition prevents access to the Plaintiff.

The fitness centers locker room is in accessible and is in violation of the ADAAG and the
2010 ADAS requirements This condition prevents access to the Plaintiff.

The fitness center lacks maneuvering space for those in wheelchairs to exit which
violates the ADAAG and the 2010 ADAS requirements This condition prevented the
Plaintiff from exiting the fitness center without assistance.

p)

t)

V)

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 6 of 11

The spa controls and emergency phone are beyond reach which is in violation of the
ADAAG and the 2010 ADAS requirements This condition prevented access by the
Plaintiff without assistance

Access to the spa has ramps but do not have handrails, which is in violation of the
ADAAG and the 2010 ADAS requirements This condition can create a hazard to the
Plaintiff.

The exterior tables lack knee and toe clearance which violates the ADAAG and the 2010
ADAS requirements This condition prevents the use by the Plaintiff.

The boarding pass center is inaccessible and violates the ADAAG and the 2010 ADAS
requirements This condition prevented access to the Plaintiff.

The Hre alarm pull handle is beyond reach and violates the ADAAG and the 2010 ADAS
requirements This condition created a danger condition for the Plaintiff.

The basketball court is inaccessible with ramps obstructed by change of level and a
pole and violates the ADAAG and the 2010 ADAS requirements This condition
prevented access to the Plaintiff.

Access to Common Area Restrooms

The water closet in the pool area is wholly inaccessible and violates the ADAAG and the
2010 ADAS requirements This condition prevented access to the Plaintiff.

w) The fitness center lacks maneuvering space to exit which violates the ADAAG and the

X)

y)

2010 ADAS requirements This condition prevented the Plaintifi` from exiting without
assistance.

The water closets center line is greater than 22” and the seat height is less than 15” which
is in violation of the ADAAG and the 2010 ADAS requirements This condition
prevented the use by Plaintifi`.

The rear grab bar is 24” which violates the ADAAG and the 2010 ADAS requirements
This condition prevents the use by the Plaintiff.

The grab bars are mounted below 23” and are obstructed by mounted objects, which
violate the ADAAG and the 2010 ADAS requirements This condition prevents the use
by the Plaintiff.

aa) The paper towel dispenser, mirror and coat hook are beyond allowable limits and violates

the ADAAG and the 2010 ADAS requirements This condition prevents access to the
Plaintiff.

Access to (Llestroom Areas

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 7 of 11

bb) The accessible guestroom lacks maneuvering space to exit and is in violation of the
ADAAG and the 2010 ADAS requirements This condition made it difficult to exit the
guestroom without assistance

cc) The lavatory is greater than 33” above finished floor which violates the ADAAG and the
2010 ADAS requirements This condition made it difficult for Plaintifi` to use the
lavatory.

dd) The mirror in the guestroom lavatory is greater than 40” above finished floor which
violates the ADAAG and the 2010 ADAS requirements This condition made it difficult
to use the mirror in the guestroom lavatory.

ee) The accessible lacks required knee and toe space which violates the ADAAG and the
2010 ADAS requirements This condition prevented us by the Plaintiff.

ff) There is no insulation provided in the accessible guestroom area which violates the
ADAAG and the 2010 ADAS requirements This created a hazardous condition to the
Plaintiff`.

gg) The accessible guestroom lacks space to exit and is in violation of the ADAAG and the
2010 ADAS requirements This condition made it difficult for Plaintiff to exit without
assistance

hh) The water closet grab bars are improperly designed and violate the ADAAG and the 2010
ADAS requirements This condition impaired the ability of Plaintiff to use grab bars

ii) The toilet paper is improperly located and is in violation of the ADAAG and the 2010
ADAS requirements This condition makes access to the toilet paper difficult for the
Pl,aintiff.

jj) The shower lacks seat and is improperly designed and is in violation of the ADAAG and
the 2010 ADAS requirements This condition prevented the Plaintif`f` from taking a
shower.

kk) The shower hose is beyond reach and is in violation of the ADAAG and the 2010 ADAS
requirements This and other conditions prevented Plaintiff h'om using the shower.

ll) The water closet seat is less than 16” above finished floor which violates the ADAAG
and the 2010 ADAS requirements This condition made it difficult for Plaintifi` to use the
water closet.

mm) The patio is inaccessible and there is a change of level at the door which violates
the ADAAG and the 2010 ADAS requirements This condition prevented access by
Plaintiff.

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 8 of 11

Maintenance

nn) The accessible features of the facilities are not maintained, creating barriers to access for
the Plaintiff`s, as set forth herein, in violation of 28 CFR §36.211.

oo) The accessible guest rooms are not dispersed among the various accommodations
offered.

15. The foregoing violations also violate the 1991 Americans with Disability Act
Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as adopted
by the U.S. Department of Justice.

16. The discriminatory violations described in paragraph 14 are not an exclusive list
of the Defendant’s ADA violations Plaintiffs require the inspection of the Defendant’s places
of public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access The Plaintiffs, and all other individual
members of the Plaintiff organization similarly situated, have been denied access to, and have
been denied the benefits of services, programs and activities of the Defendant’s buildings and its
facility, and have otherwise been discriminated against and damaged by the Defendant because
of the Defendant’s ADA violations, as set forth above. The individual Plaintiffs, and all others
similarly situated will continue to suffer such discrimination, injury and damage Without the
immediate relief provided by the ADA as requested herein, In order to remedy this
discriminatory situation, the Plaintiffs require an inspection of the Defendant’s place of
public accommodation in order to determine all of the areas of non-compliance with the
Ainericans with Disabilities Act.

17. Defendant has discriminated against the Plaintiff organization and member
Steven Fisher by denying access to full and equal enjoyment of the goods, services,

facilities privileges advantages and/or accommodations of its places of public

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 9 of 11

accommodation or commercial facilities in violation of 42 U.S.C. ' 12181 M. and 28 CFR
36.302 M. Furthermore, the Defendant continues to discriminate against the Plaintiffs, and
all those similarly situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and by
failing to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other individuals
because of the absence of auxiliary aids and services

18. Plaintifi`s are without adequate remedy at law and are suffering irreparable harm.
Considering the balance of hardships between Plaintiffs and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent inj unction.

19. Plaintiffs have retained the undersigned counsel and are entitled to recover
attorneys’ fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205
and 28 CFR 36.505.

20. Defendant is required to remove the existing architectural barriers to the
physically disabled when such removal is readily achievable for its place of public
accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the altemative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facilities are readily accessible to and useable by individuals with disabilities,
including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s
facilities is one which was designed and constructed for first occupancy subsequent to January

26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 10 of 11

to and useable by individuals with disabilities as defined by the ADA.

21. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees
and gross receipts of $500,000 or less). All other conditions precedent have been met by
Plaintiff or waived by the Defendant.

22. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiffs Injunctive Relief, including an order to require the Defendant to alter DoubleTree by
Hilton Hotel Salt Lake City Airport to make the facilities readily accessible and useable to the
Plaintiffs and all other persons with disabilities as defined by the ADA; or by closing the
facilities until such time as the Defendant cures its violations of the ADA. The Order shall
further require the Defendant to maintain the required assessable features on an ongoing basis,
and to require the institution of a policy that requires Defendant to maintain its accessible
features The Order shall further require the Defendant to maintain the required assessable
features on an ongoing basis, and to require the institution of a policy that requires Defendant to

maintain its accessible features

WHEREFORE, Plaintiffs respectfully request:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit is in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and to

require the Defendant to make reasonable modifications in policies, practices or

10

Case 2:19-CV-00161-BCW Document 2 Filed 03/07/19 Page 11 of 11

procedures when such modifications are necessary to afford all offered goods services
facilities privileges advantages or accommodations to individuals with disabilities and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services

c. An award of attomey’s fees costs and litigation expenses pursuant to 42
U.S.C. § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

n

under Title III of the Americans with Disabilities Act.

tfully sub Qtted,

Dare; l\/Wi>* j ,2019 j M 4
carolyn`i>€rkin§, Esq. (13469)

Law Offices of Carolyn Perkins
P.O. Box 52704

Salt Lake City, Utah 84106
Telephone: (801) 405-9954

E-mail: cperkins@lZlaw.com

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miarni, FL 33181

Telephone:(305) 891-5199

Facsimile: (305) 893-9505

E-mail: quller@fullerfuller.com

Counsel for Plaintij%, STEVEN FISHER and
ACCESS 4 ALL, INC.

 

 

 

 

ll

